 

APPEAL TRANSMITTAL SHEET (non-death penalty)

Transmittal to 4CCA of notice of

 

 

 

 

___ On probation
Defendant Address-Criminal Case:

 

District Judge:
THOMAS D. SCHROEDER

 

Court Reporter (list all}:

Jane Calhoun
Joseph Armstrong
Briana Bell

Coordinator:
Keah Marsh

District: District Case No.:
:_10/03/1 . a: .

appeal filed: 10/03/19 Middle District of North Carolina 4:13CR435-TDS-1
____ First NOA in Case Division: 4CCA No(s). for any prior NOA:
____ Subsequent NOA-same party GREENSBORO
___ Subsequent NOA-new party Caption: 4CCA Case Manager:

Subsequent NOA- seal |
— Passe deny SV OeSIOSS @PPS2" | UNITED STATES OF AMERICA
___PaperROA __ Paper Supp. v.
Vols: BRIAN DAVID HILL
Other: Doc #200 SRV Judgment ‘
Exceptional Circumstances: Bail __Interlocutory __ Recalcitrant Witness | Other
Confinement-Criminal Case: Fee Status:
____ Death row-use DP Transmittal ___No fee required (USA appeal)
___.. Recalcitrant witness ___ Appeal foes paid in full
___ In custody _
"_ Onbond Criminal Cases:

x. District court granted & did not revoke CJA status (continues on appeal)
___ District court granted CJA & later revoked status (must pay fee or apply to 4CCA)
___ District court never granted CJA status (must pay fee or apply to 4CCA)
" Civil, Habeas & 2255 Cases: .
___ Court granted & did not revoke IFP status (continues on appeal)
_ Court granted IFP & later revoked status (must pay fee or apply to 4CCA)

} Court never granted IFP status (must pay fee or apply to District Court)

PLRA Cases:
___ Proceeded PLRA in district court, no 3-strike determination (must apply to 4CCA)
____ Proceeded PLRA in district court, determined to be 3-striker (must apply to 4CCA)

 

 

Sealed Status (check all that apply):
_v¥_ Portions of record under seal
____ Entire record under seal

____ Party names under seal

Docket under seal

 

___ No in-court hearings held

____ Other;

 

Record. Status for Pro Se Appeals (check any applicable):
____ Assembled electronic record transmitted
___ Additional sealed record emailed to 4cca-filing

____ Paper record or supplement shipped to 4CCA

___In-court hearings held — all transcript on file

a In-court hearings held — all transcript not on file

‘Record Status for Counseled Appeals (check any applicable):
___ Assembled electronic record available if requested

__ Additional sealed record available if requested

____ Paper record or supplement available if requested

___No in-court hearings held
___In-court hearings held — all transcript on file
___ In-court hearings held — all transcript not on file

____ Other:

’

 

 

Deputy Clerk: /sf Joy Daniel

03/2011

Phone: 336-332-6030 Date: 10/07/19

Case 1:13-cr-00435-TDS Document 201 Filed 10/07/19 Pane 1 of 1

 
